Citation Nr: 0101686	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
residuals of a fracture of the distal phalanx right index 
finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1978 to 
January 1981.

The current appeal arose from a July 1996 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran's file has subsequently been 
transferred to the RO in Waco, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for low back muscle strain and right wrist sprain, 
and granted entitlement to service connection for residuals 
of a fracture of the index finger, terminal phalanx of the 
right hand, with assignment of a noncompensable evaluation 
effective April 30, 1996.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1997, a transcript of which has been 
associated with the claims file.

In February 1998 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a low back 
disability and residuals of a sprain of the right wrist, and 
remanded the claim of entitlement to an initial compensable 
evaluation for residuals of a fracture of the index finger, 
terminal phalanx of the right hand to the RO for further 
development and adjudicative actions.

Jurisdiction of the veteran's claim was assumed by the RO in 
Waco, Texas.

In October 2000 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The RO affirmed the denial of entitlement to an initial 
compensable evaluation for residuals of a fracture of the 
distal phalanx right index finger in October 2000.

The veteran via his representative raised a claim of service 
connection for a right hand condition in the January 2001 
Appellant's Brief.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a fracture of the distal phalanx of the right 
index finger are productive of functional limitation and 
impairment analogous to ankylosis.


CONCLUSION OF LAW

The criteria for an initial (compensable) evaluation of 10 
percent for residuals of a fracture of the distal phalanx of 
the right index finger have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5225 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in December 1979 the 
veteran was seen at an in-service medical facility with 
complaints of trauma to his right index finger.  The examiner 
noted that there was blunt trauma.  It was further noted that 
the veteran was able to move the joint, and range of motion 
was decreased due to edema.  The diagnosis was fracture.  

X-ray of the right index finger showed a comminuted type of 
fracture involving the tip of the terminal phalanx of the 
right index finger.  Examination at discharge in January 1981 
revealed no abnormalities with regard to the right index 
finger.

In August 1997 the veteran proffered testimony at a personal 
hearing before the RO.  He testified that he occasionally had 
trouble with his right index finger, especially in cold 
weather.  He stated that when it acted up, he could not bend 
it and it got stiff.  He reported that he had full use of his 
finger.  Hearing Transcript (Tr.), p. 2.  He also stated that 
he was right-handed.  Tr., p. 5.  

In a June 1998 medical record it was recorded that the 
veteran had pain associated with the right index finger 
metacarpophalangeal joint (MCP).  He reported that his right 
index finger became numb briefly, then resolved.

A September 1998 VA examination report shows the veteran 
related that in service while playing basketball he fell and 
injured the fingers of his right hand.  He also reported that 
since the injury to his finger in 1980, he had had trouble 
using his right hand and the right forefinger.  He further 
reported constant pain, fatigability, poor coordination and 
poor ability to grasp with the right index finger and with 
the whole right hand.  

The examiner noted that the veteran's range of motion was 
limited in flexion.  He had weakness in the right forefinger.  
It fatigued early with any kind of grasping effort.  In 
addition, his coordination was limited.  He did not describe 
flare-ups, but accentuated pain, fatigability and 
incoordination when he tried to grasp, lift anything or use 
the hand in a meaningful way.

Further examination of the right index finger revealed no 
anatomical defects.  It was noted that function was 
definitely limited in the right forefinger, in that, while 
the veteran extended his finger fully to 180 degrees, he 
could flex it only to the point where the tip of the right 
forefinger was almost in right angle to the metacarpal 
phalangeal joint of the right forefinger.  He was unable to 
fully flex the right forefinger as one would do, for example, 
in grasping a bar.  

The examiner commented that he could probably bring the 
finger down farther, but he was limited by pain.  Moreover, 
he was unable to flex the tip of the right forefinger to the 
transverse fold of the median crease in the palm.  He could 
easily flex the thumb and all of the other fingers on both 
hands.

Strength was poor.  Coordination was poor, possibly due to 
disuse.  It was noted also that the veteran had definite 
clonus when he tried to do anything with the right hand.  It 
amounted to a localized intention tremor, which was 
definitely clonic in character in the right forefinger.  He 
was diagnosed with status post sprain of the right 
forefinger, hypersensitivity state at the level of the right 
2nd metacarpal phalangeal joint, loss of strength, endurance 
and grasping function in the right hand and intention clonic 
tremor of the right forefinger and to a lesser extent of the 
entire right hand.  X-rays revealed normal right fingers.

The examiner further opined that the veteran presented with a 
hypersensitivity state which is associated with intolerance 
to grasping, loss of strength in the grip and weakness and 
fatigability in the right forefinger and the right hand.  
There was no atrophy.  He was unable fully to flex the right 
forefinger.  The limitation did not appear to be in the 
tendons or in the flexor muscle function, but rather in a 
painful state in the right hand localized to the right 2nd 
metacarpal bone and the right forefinger.  

There were no skin changes associated with reflex sympathetic 
dystrophy.  His pain pattern and his functional impairment 
appeared definitely consistent with some form of reflex 
sympathetic dystrophy.  The examiner stated that the veteran 
was not unemployable due to his finger disability.  He 
further stated that he was definitely functionally disabled 
associated with his athletic injury, which he sustained, 
while on active duty with the Marine Corps.

Progress notes of the veteran's VA vocational rehabilitation 
counselor in July 2000 indicated that the veteran was working 
and was very happy at his job.

At his personal hearing in October 2000 the veteran testified 
that some mornings his fingers were numb and were relieved in 
35 to 40 minutes with the aid of medication.  He further 
testified that he worked at a pharmacy warehouse and took off 
from work if the pain were too great.  He stated that his 
finger disability interfered with his job performance.  He 
further stated that the pain in his finger was constant, 
especially when he was moving and doing something with the 
finger.  He reported that his finger swelled about a month 
before, and he had to take off three days from work.  He also 
stated that his finger locked and he was unable to bend it.  
Tr., p. 2.  He stated that he took medication and was being 
treated by VA.  He testified that he could write for a short 
period of time.  Tr., p. 3.  He further stated that when he 
worked steady, it caused pain.  Tr., pp. 5-6.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14 (2000).  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Limitation of motion of the index finger is addressed in 
Diagnostic Code 5225, ankylosis of the index finger.  
Favorable or unfavorable ankylosis of either the major or 
minor index finger warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2000).  To warrant a 
higher evaluation, there would have to be shown an extremely 
unfavorable ankylosis, which is to be rated as amputation 
under Diagnostic Codes 5152 through 5156.


With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  38 
C.F.R. § 4.71a (2000). 

Under Muscle Group VII, which functions to flex the wrist and 
fingers; a 40 percent evaluation requires a showing of severe 
muscle damage of the dominant upper extremity.  A 30 percent 
evaluation is assignable for moderately severe muscle damage 
of the dominant upper extremity.  A 10 percent evaluation is 
assigned when there is moderate disability in the dominant 
upper extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307 
(2000).

38 C.F.R. § 4.71a, Plate III graphically illustrates the 
anatomy of bones of the hand.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).



The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that as a result of the February 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  

In that regard, the veteran was afforded personal hearings in 
August 1997 and October 2000 and a VA examination in 
September.  Moreover, other evidence has been obtained which 
is probative thereof.  The Board is unaware of any additional 
evidence that has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In reaching the present determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issue to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended as 38 U.S.C. § 5126), modifying the adjudication of 
all pending claims.  As set forth above, the new law revises 
the former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran's service-connected disability, residuals of a 
fracture of the distal phalanx right index finger, is not 
specifically listed in the rating schedule.  See 38 C.F.R. 
§ 4.20.  The RO has evaluated the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5225 (ankylosis of the 
index finger).  As this diagnostic code approximates the 
veteran's symptomatology with regard to limitation of motion, 
the Board finds that the veteran's service-connected 
disability is appropriately evaluated under Diagnostic Code 
5225. 

In this case, the September 1998 VA medical examination shows 
evidence of limitation of motion of the veteran's right index 
finger.  The examiner noted that the veteran's range of 
motion is limited in flexion.  Under the regulations, 
favorable ankylosis is defined as only one joint of digit 
ankylosed or limited in its motion with a determination made 
on the basis of whether motion is possible to within 2 inches 
of the median transverse fold of the palm.  The medical 
evidence shows that the veteran was unable to flex the tip of 
the right forefinger to the transverse fold of the median 
crease in the palm.  This evidence clearly supports a 
compensable evaluation of 10 percent by analogy to the level 
of impairment contemplated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5225.  

The 10 percent evaluation for the veteran's right index 
finger disability is the maximum evaluation available under 
38 C.F.R. § 4.71a, Diagnostic Code 5225.  A higher rating for 
the veteran's right index finger disability may be assigned 
if the evidence shows amputation of the right index finger.  
However, there are no clinical data to substantiate extremely 
unfavorable ankylosis so as to rate the veteran's right index 
finger disability pursuant to the diagnostic code related to 
amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153.

Since the veteran is assigned the maximum 10 percent 
evaluation for his right index finger disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5225, there exists no basis 
upon which to predicate assignment of a higher evaluation by 
reason of functional loss due to pain, limitation of motion, 
or incoordination, under the criteria of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.  



It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered whether a higher rating may be 
assigned for the veteran's right index finger disability 
under Muscle Group VII, which functions to flex the wrist and 
fingers, but the evidence shows that there is no muscle 
involvement.  38 C.F.R. § 4.73, Diagnostic Code 5307.

According to the decision of the Court in Fenderson, supra, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim for entitlement to service connection for right index 
finger disability, "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  See 
Fenderson, supra.  

The Board finds no basis upon which to predicate assignment 
of "staged" ratings for the right index finger disability.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In the veteran's case at hand, the RO considered an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1), however, the RO did not grant the veteran an 
increased evaluation on that basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude application of the regular rating criteria.  

In fact, there have been no reported incidents of 
hospitalization for treatment due to the veteran's right 
index finger.  Moreover, the evidence shows that the veteran 
is gainfully employed as a pharmacy technician.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right index finger disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra. 


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for residuals of a fracture of the distal phalanx 
right index finger is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

